W.H. GRIFFIN, TRUSTEE                                                       Case #: 18-21339-13
5115 ROE BLVD
SUITE 200
ROELAND PARK, KS 66205-2393

                               IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF KANSAS

                            TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                                         Chapter 13 Case #: 18-21339-13
                                          Date of Filing: June 29, 2018


Matthew Russell Asikainen                                                       IN RE:
Margaret Ann Asikainen                                                                   Matthew Russell Asikainen
1303 N 131st Terr                                                                        Margaret Ann Asikainen
Kansas City, KS 66109                                                                                         Debtors

                                                        RECEIPTS
                                       For the Period from 5/1/2018 through 4/30/2019
Date         Amount         Date         Amount         Date         Amount              Date          Amount
7/30/18      $587.50        8/14/18      $587.50        8/28/18      $587.50             9/14/18       $587.50

Date         Amount         Date         Amount         Date         Amount              Date          Amount
9/28/18      $587.50        10/16/18      $587.50       10/29/18      $587.50            11/15/18       $587.50

Date         Amount         Date         Amount         Date         Amount              Date          Amount
11/29/18      $587.50       12/14/18      $587.50       12/31/18      $587.50            1/14/19       $587.50

Date         Amount         Date         Amount         Date         Amount              Date          Amount
1/29/19      $587.50        2/14/19      $587.50        2/28/19      $587.50             3/14/19       $587.50

Date         Amount         Date         Amount         Date         Amount
3/28/19      $587.50        4/15/19      $587.50        4/29/19      $587.50


                                      CLAIMS AND DISTRIBUTIONS TO DATE
Claim # Claimant Name              Type                       Allowed Percent to Principal           Interest   Interest     Principal
                                                               Claim   be Paid     Paid                Rate       Paid       Balance
0         CLERK OF THE BANKRUPT        FILING FEE                   $0.00    100.00          $0.00       0.00        $0.00        $0.00
0         Matthew Russell Asikainen    DEBTOR REFUND                $0.00      0.00          $0.00       0.00        $0.00        $0.00
0         MOORE & ASSOCIATES LL        ATTORNEY FEE             $3,750.00    100.00      $3,750.00       0.00        $0.00        $0.00
1         ANHEUSER BUSCH EMPLO         UNSECURED                $1,614.11    100.00          $0.00       0.00        $0.00    $1,614.11
2         ECMC                         UNSECURED                $2,267.68    100.00          $0.00       0.00        $0.00    $2,267.68
3         CAPITAL ONE AUTO FINAN       SECURED-910 CAR          $5,685.93    100.00      $2,871.91       2.99      $117.55    $2,814.02
4         CAPITAL ONE AUTO FINAN       SECURED-910 CAR          $6,940.16    100.00      $3,498.23       2.99      $143.53    $3,441.93
5         DISCOVER BANK                UNSECURED               $14,883.36    100.00          $0.00       0.00        $0.00   $14,883.36
6         INTERNAL REVENUE SERV        PRIORITY                     $0.00      0.00          $0.00       0.00        $0.00        $0.00
7         GLHEC & Affiliates: GLHECG   UNSECURED               $25,434.06    100.00          $0.00       0.00        $0.00   $25,434.06
8         ECMC                         UNSECURED               $10,284.73    100.00          $0.00       0.00        $0.00   $10,284.73
9         CAPITAL ONE BANK USA         UNSECURED                $9,847.63    100.00          $0.00       0.00        $0.00    $9,847.63
10        LENDING CLUB CORP            UNSECURED               $16,401.03    100.00          $0.00       0.00        $0.00   $16,401.03
11        UMB BANK                     UNSECURED                $4,910.88    100.00          $0.00       0.00        $0.00    $4,910.88
12        PORTFOLIO RECOVERY AS        UNSECURED                $1,575.24    100.00          $0.00       0.00        $0.00    $1,575.24
13        PHH MORTGAGE CORP            SECURED/SURRENDE       $150,349.38      0.00          $0.00       0.00        $0.00        $0.00
14        AMERICAN EXPRESS             UNSECURED                $7,356.51    100.00          $0.00       0.00        $0.00    $7,356.51




                            Case 18-21339           Doc# 36       Filed 05/09/19         Page 1 of 2
W.H. GRIFFIN, TRUSTEE                                                Case #: 18-21339-13
5115 ROE BLVD
SUITE 200
ROELAND PARK, KS 66205-2393



                                                    SUMMARY

Summary of all receipts and disbursements from the date the case was filed, to and including: April 30, 2019

Receipts: $11,162.50 Paid To Claims: $10,381.22 Trustee's Fees Paid: $781.28 Funds On Hand: $0.00

**NOTE:ALL CASES MUST RUN AT LEAST 36 MONTHS UNLESS ALL ALLOWED CLAIMS ARE PAID 100 %. DO NOT
PAY OFF YOUR PLAN EARLY WITHOUT CONSULTING WITH YOUR ATTORNEY AND THE TRUSTEE . THE PRINCIPAL
BALANCE DOES NOT REPRESENT THE PAYOFF AMOUNT FOR YOUR CASE. THIS IS ONLY A CURRENT BALANCE
AND DOES NOT INCLUDE ANY FUTURE ACCRUED INTEREST ON CLAIMS




                          Case 18-21339        Doc# 36      Filed 05/09/19      Page 2 of 2
